internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-107149-00 date date number release date index number legend partnership partner x date dear this letter responds to a submission on behalf of partnership dated date and subsequent correspondences seeking an extension of time to petition the district_director for x under prior sec_1_755-1 of the income_tax regulations to make an alternative basis allocation under sec_743 of the internal_revenue_code facts the following facts are represented on date partner purchased interests in partnership partnership had a valid election under sec_754 in effect that resulted in special basis adjustments under sec_743 with respect to the purchased interest for the year in question the allocation of the special basis_adjustment would have been determined under prior sec_1_755-1 partnership intended to petition the district_director for x under prior sec_1_755-1 for permission to use an alternative allocation method the allocation method that partnership would have requested is consistent with the allocation method required by current sec_1_755-1 however partnership did not timely file such application discussion sec_743 indicates that the basis of partnership property shall not be adjusted as the result of a transfer of an interest in a partnership by sale_or_exchange or on the death of a partner unless the election provided by sec_754 relating to optional_adjustment_to_basis of partnership property is in effect with respect to such partnership if the election under sec_754 is in effect then sec_743 indicates that in the case of a transfer of a partnership_interest by sale_or_exchange or upon the death of a partner plr-107149-00 the partnership shall increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of his interest in the partnership sec_743 indicates that such basis allocation shall be made in accordance with the rules provided in sec_755 for the transfer in issue prior sec_1_755-1 provided the method for allocating the basis_adjustment required by sec_743 prior sec_1_755-1 also permitted a partnership to request permission from the district_director to use an alternative allocation method under the terms of prior sec_1_755-1 the partnership needed to request permission no later than days after the close of the partnership’s taxable_year in which the proposed_adjustment was to be made sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term election as including an application_for relief in respect of tax sec_301_9100-1 also defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore partnership is granted an extension of time until days following the date of this letter to petition the district_director for x under prior sec_1_755-1 for permission to use an alternative allocation method a copy of this letter should be attached to the election and is included for that purpose plr-107149-00 the rulings contained in this letter are based upon information and representations submitted by partnership and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed on the valuations that underlie partnership’s proposed alternative allocation method or whether the district_director should grant permission to use an alternative basis allocation method this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries attachments copy of this letter copy for sec_6110 purposes
